DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 12/22/2020.  Claims 1-2, 4-7, 9-10, 13-14, 16-18, and 20-21 are pending where claims 1-2, 4-7, 9-10, 13-14, 16-18, and 20 were previously presented, claims 3, 8, 11, 12, 15, and 19 were cancelled, and claim 21 is newly added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brantley Shumaker on 1/8/2021.
The application has been amended as follows: 
IN THE CLAIMS FILED 12/22/2020, PLEASE:
AMEND claim 7 in the following manner:

Claim 7 (Currently Amended):
speech input, that the request for specific information is ambiguous, wherein the user-specific corpus of one or more active documents is searched based on the determining.

Allowable Subject Matter
Claims 1-2, 4-7, 9-10, 13-14, 16-18, and 20-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant amended the claims to incorporate additional details regarding what is being searched.  As seen from the 35 USC 103 rejections, general purpose and user-specific corpuses can be searched and the King reference illustrates the ability to search a plurality of different document sources (See King paragraph [0103]); however, none of the indicated references explicitly illustrated the three document sources and comparing the information to find a best answer.  Although filtering or promoting results based on context for the general purpose online web searches exist, performing a search of a context-specific corpus as well as the other identified corpus repositories did not appear to be explicitly taught by the prior art of record.  Furthermore, in view of at least Bakir, the usage of context is for updating/revising queries and selection of results versus a search of an entirely different corpus and such a modification would not appear to be consummate with the teachings of Bakir.  A further search of the prior art was performed; however, no new references were found that would teach, or fairly suggest, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        1/8/2021